The Chancellor.
This cause is submitted by the parties. An argument is furnished by the complainant and another by the defendant Ebbets ; but none is offered on the part of the defendant Welch. The cause is however, sufficiently before me, to receive a final decision, in respect to the complainant and his concern in the controversy.
The bill states a clear case for interpleading. The complainant claims no exemption from taxes; and he offers to pay his tax to either of the defendants, as one or the other may be entitled to receive it. He was actually taxed for his personal property, both in the city of New York and in the town of Rhinebeck; and process of law had issued against him, to enforce the payment of both taxes. He was not bound to determine at his own peril, which of these two taxations was legal and yalid. He was obliged and entitled to resort to this court for relief. His case stands before the court, in full compliance with all the principles and forms which govern cases of conflicting claims to the same debt or duty, where the debtor is ready to pay but can not safely pay to either of the hostile claimants. In such cases, the debtor resorting'in good faith, to a court of equity for indemnity, is entitled, after *274the contending claimants have answered and have admitted their claims, to be dismissed from the controversy, with costs.; His costs are paid in the first instance, from the fund in controversy ; and justice between the other parties in this respect, is finally done, by compelling the party whose claim is adjudged groundless, to pay those costs to the rightful claimant of the fund. Such is the established course in England ; the same course has been pursued in this court; and this practice has received the sanction of the court of errors. 2 Bro. ch. ca. 149. 1 Madd. 181. 6 John. ch. 445. 1 Cow. 710.
The complainant is accordingly, entitled to his costs from the fund in court: and the defendants must proceed to contest their adverse claims, between themselves.